DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.	The Information Disclosure Statement filed on June 26, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (2020/0180366), hereinafter Nakajima.
	With respect to claims 1, 8, and 14, Nakajima illustrates in figure 1, a tire 2, integrated with an electronic device 35, comprising the electronic device attached to an inner liner or a side wall of the tire (figure 1 – paragraph 0052) by vulcanization (0005). Paragraph 0036 discloses the electronic component is embedded at a position of ±70%, above or below around the position of the maximum tire width, with respect to the distance from the position of the maximum tire width to the bottom of bead core in the equatorial direction in the cross-sectional view of a tire. 
Nakajima fails to specifically teach the electronic device being attached to an inner side or an outer side of an end of a bead filler 22 depending on a length of the bead filler.
However, with respect to claims 1, 8, and 14, Nakajima discloses in paragraph 0095, the electronic component 35 being disposed between the protective layer 34 of the sidewall portion 3 and the carcass 32 and further teaches, the specific disposing position is not particularly limited as far as reliable information communication is possible and the electronic component is not easily damaged by the deformation of the tire. It is further taught that the electronic component is preferably embedded at a position of ±70% (L in FIG. 1), above and below around the position of the maximum tire width, with respect to the distance from the position of the maximum tire width to the bottom of bead core (H in FIG. 1) in the equatorial direction, as a position where the damage of the electronic component by the deformation of the tire is relatively small and communication from the outside can be made without problems when assembled in the rim. As can be seen in figure 1, depending on both where the electronic component is located in the “H” area as well as the length of the bead filler 22, the electronic component would be positioned either on the inner or outer side of the bead filler 22. 
	Therefore in view of Nakajima’s own teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made place the electronic component either on the inner or outer side of the bead filler depending on the length of the bead filler and also how high or low (in the H area), the electronic component is positioned. As Nakajima discloses, the specific positioning is not particularly limiting. As can be seen in figure 1, if the bead filler were longer (which is a design choice), the electronic component would be positioned on the other side of the filler.
Allowable Subject Matter
5.	Claims 2-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Nakajima teaches a tire integrated with an electronic device and a method of manufacturing of a tire integrated with the electronic device, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 2-7 and 9-13 of the present claimed invention. Specifically, prior art fails to teach the tire integrated with the electronic device, wherein the electronic device has RFID completely surrounded by a topping member, and wherein the topping member is made of the same material as that of a portion at which the RFID is attached, or the topping member is made of a polymer material and further fails to teach the tire integrated with the electronic device, wherein the electronic device is attached at a portion of the inner liner or the side wall at which contact shear strength is the lowest. Prior art further fails to teach the manufacturing method of the tire integrated with the electronic device, wherein, the step of a) includes: a1) preparing a topping member; and a2) covering and topping RFID with the topping member from one end to the other end of the RFID in order, wherein the topping member is made of the same material as that of a portion at which the RFID is attached, or the topping member is made of a polymer material and further fails to teach the manufacturing method of the tire integrated with the electronic device, wherein, in the step of b), the electronic device is attached at a portion of the inner liner or the side wall at which contact shear strength is the lowest. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892, reference cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 3, 2022